Citation Nr: 0831003	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for sinus and left ear disorders due to VA 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
September 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  

A July 1994 VA Form 21-4138 reasonably raises a claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  As this issue continues to 
remain undeveloped and uncertified for appellate review, it 
is referred to the RO for clarification and any other 
necessary action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran essentially contends that a failure by VA to 
timely diagnose and properly treat his sinus and left ear 
disorders resulted in an additional disability due to VA 
negligence.  The veteran testified in July 2005 that lack of 
proper treatment by VA in 1998 and prior to 2003, caused his 
current condition, sialadenitis, to be more severe than it 
would have been had it been properly and timely diagnosed.  
In support of this claim he has submitted a February 2006 
letter from a VA physician who noted that the veteran may 
have been suffering under various misdiagnoses including 
otitis, sinusitis, etc., when in actuality, sialadenitis all 
along "was very probable."  She added that these 
"misdirections may certainly have contributed to the pain 
and suffering" by the veteran.  

The veteran reports first seeking VA treatment at the 
Columbus, Ohio VA outpatient clinic in 1998.  He reported 
complaining of pain and swelling in the left facial area, but 
that no impairment was identified.  He also alleges that in 
late 2002, or early 2003, he sought treatment from a 
specialist at the VA Medical Center in Dayton, Ohio.  He 
states that he was again informed that nothing was wrong.  
See VA Form 21-4138, dated in May 2003.  The veteran claims 
that subsequent to this VA Medical Center treatment he sought 
private medical attention at which time it was discerned that 
he had had a long standing sinus infection spreading to his 
ear that was the underlying cause of his pain.  A drainage 
tube was subsequently placed and he later underwent 
reconstructive surgery.  Id.  

Review of a January 1994 VA psychological testing report 
notes that the veteran reported applying for Social Security 
income.  The veteran has not claimed that he had a sinus or 
left ear problem in 1994.  Still, he should be asked, per 
this remand, if he contends that he had such problems when he 
filed his Social Security Administration claim, and if so 
such records should be sought.  

A February 2003 operative report from Adena Health Systems 
shows that the veteran provided a history of intense 
rhinopathic headache and persistent nasal obstruction.  Nasal 
surgery was performed.  

A November 2003 ear, nose, and throat consult includes a 
diagnosis of left parotid sialadenitis.  A December 2003 VA 
doctor's medical note includes a notation to a history of 
chronic ear infections since 1998 treated with Levaquin.  The 
veteran was noted to have a salivary gland disease.  

A VA physician in February 2004 did not find that the veteran 
had a disorder which had been permanently aggravated by VA's 
failure to identify and promptly treat him.  The physician 
noted the veteran's history of VA outpatient treatment in 
Columbus, Ohio in 1998 for left ear and facial pain and 
swelling.  Unfortunately, it does not appear that all records 
from Columbus were then or now part of the claims folder.  
Further, the veteran has submitted a contrary opinion dated 
from February 2006.  Hence, further development is in order.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran if he 
is in receipt of Social Security 
disability benefits because of his sinus 
and left ear disorders.  If so, the RO 
should seek to obtain his records from 
Social Security.  

2.  The RO should contact the veteran and 
his representative to clarify when and 
where he first sought treatment from VA 
for his sinus and left ear disorders.  
Thereafter, the RO should procure all 
pertinent VA treatment evidence related 
to these complaints.  In particular, all 
outpatient treatment records from the VA 
outpatient clinic in Columbus, Ohio 
beginning in January 1998 should be 
secured.  If any pertinent records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran and his 
representative are to be notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
otolaryngologist.  Following his or her 
complete review of the claims folder, the 
otolaryngologist should state what is the 
veteran's nature of any current sinus 
and/or left ear disorder.  The examiner 
should opine, to the degree possible, 
what was the nature and extent of any 
sinus and or left ear disorder before VA 
medical treatment began.  The physician 
is to then opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that VA failed to properly treat 
and diagnose the veteran's sinus and left 
ear complaints prior to his current 
illness being diagnosed in 2003.  If so, 
did that failure result in additional 
disability compared to his condition 
immediately before the appellant began 
receiving pertinent VA treatment?  Is the 
additional disability due to VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault in furnishing hospital 
care, medical or surgical treatment, or 
examination; or, an event not reasonably 
foreseeable?  A complete rationale must 
be provided for any opinion offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO must review the examiner's 
opinion to ensure compliance with the 
Board's remand instructions.  If the 
medical opinion report is not in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return the report for any and all 
needed action.

6.  Thereafter, following any other 
appropriate development, the RO must 
readjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
sinus and left ear disorders.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response from the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

